Stacy, C. J.
The testimony of plaintiff’s nephew and agent, Conrad Michael, who negotiated the sale, is in full support of the judgment of nonsuit. The record discloses that plaintiff has been paid for all timber cut by the defendants. The timber was sold according to the boundaries pointed out by plaintiff’s agent. The uncut portion of the timber was later repurchased according to the same boundaries. “That is the way it was put in the contract,” says Conrad Michael, and “the land uncle is now calling the ‘Leonard land’ is included in that tract.” Plaintiff admits, “there is nothing in the contract to show just where the timber *657is located.” An aider under tbe doctrine of id certum, est, etc., is required for its exact location. R. R. v. Olive, 142 N. C., 257, 55 S. E., 263.
As we- understand tbe record and interpret it, tbe plaintiff bas no just cause for complaint. Tbe timber cut was tbe timber wbicb tbe plaintiff sold and tbe defendants bought. Tbe nonsuit will be sustained.
Affirmed.